IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs June 7, 2016

                 STATE OF TENNESSEE v. RAMON CURRY

                 Appeal from the Criminal Court for Shelby County
                 No. 13-01024         James C. Beasley, Jr., Judge
                      ___________________________________

               No. W2015-01083-CCA-R3-CD - Filed August 15, 2016
                     ___________________________________


A Shelby County jury convicted the Defendant, Ramon Curry, of one count of false
imprisonment, two counts of aggravated kidnapping, and one count of aggravated assault.
The trial court ordered an effective sentence of thirty years to be served at 100%. On
appeal, the Defendant contends that: (1) the evidence is insufficient to support his
convictions; (2) he was entitled to a mistrial because a State‟s witness assisted the
prosecutor by carrying a box of evidence; and (3) the trial court abused its discretion by
ordering partial consecutive sentencing. After review, we affirm the trial court‟s
judgments.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ALAN E. GLENN
and J. ROSS DYER, JJ., joined.

Kenneth Brashier, Memphis, Tennessee, for the appellant, Ramon Curry.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Stacy M. McEndree,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION


       This case arises from a September 4, 2012 home invasion during which the
residents were bound and assaulted. For his role in these events, a Shelby County grand
jury indicted the Defendant for three counts of especially aggravated kidnapping, one
count of aggravated robbery, two counts of attempted aggravated robbery, one count of
aggravated burglary, one count of employing a firearm during a dangerous felony, and
two counts of being a felon in possession of a firearm.
       At trial, the parties presented the following evidence: Chris Covarrubias, a
Memphis Police Department officer, testified that he reported to a residence located on
Crystal View Cove in response to a complaint about an armed home invasion. When
officers arrived, they parked their squad cars down the street to avoid detection in case
the invasion was ongoing. The officers attempted to surround the residence but were
prevented from doing so by a locked gate at the rear of the house. Officer Covarrubias
and another officer stood inside the carport area and looked through a window into the
kitchen. From this position, Officer Covarrubias observed a man lying on the floor inside
and blood splatter on the floor next to the man. Officer Covarrubias said that the carport
area was lit only by the street lights and that lights were on inside the house.

       When he saw the man on the floor inside the residence, Officer Covarrubias told
other officers via the police radio. Within minutes of this report, Officer Covarrubias saw
lights and heard sirens from multiple police vehicles arriving at the residence. A male
appeared at the front door and informed the officers that two males had exited the rear of
the house. Officer Covarrubias and other officers entered the residence through the front
door. Officer Covarrubias first observed two juvenile males inside the living room. As
he continued through the residence, he observed that the same male he had earlier seen on
the kitchen floor was now standing in the kitchen wearing a white shirt covered in blood.
This man, later identified as Quenton Whiting, was in a “very excited state.”

       Police officers searched the residence, secured the residence, and separated the
witnesses to individually record their statements. Officer Covarrubias identified
photographs taken of Mr. Whiting and his two sons, D.W. and K.W.,1 taken after police
had arrived on the scene. He also identified photographs taken of the residence.

        Officer Covarrubias testified that, while in the kitchen of the residence, he noticed
a hole in the kitchen wall that extended through the sheetrock. He noted that, when he
later collected the Defendant‟s clothing worn the night of the home invasion, he observed
a white residue on the shirt and pants.

      D.W., who was seventeen at the time of the home invasion and nineteen at the
time of trial, testified that in September 2012 he was living with his cousins, Quinton
Whiting and K.W. He recalled that on the night of September 4, 2012, he and K.W. were
at home. D.W. recalled that earlier in the evening he had gone to football practice.
When he arrived home, he showered, used the computer, and then went upstairs to go to

       1
        It is the policy of this Court to refer to minors by their initials only. Further, D.W. was
Mr. Whiting‟s cousin, however, the two minor boys often referred to one another as brothers and
D.W. referred to Mr. Whiting as his father.
                                                2
bed at around 10:00 p.m. As D.W. was sleeping, he was awakened by the Defendant,
who placed a gun against the right side of D.W.‟s head and asked, “where the money
was.” D.W. said that another man was with the Defendant and both men wore ski masks.
The ski masks covered most of their faces except for their eyes, lips and hair. D.W. said
that he noticed that the Defendant wore his hair in “dreads.” D.W. also recalled that the
Defendant wore a red jacket and gray jeans.

       The men continued to ask D.W. where the money was, and D.W. suggested they
look in Mr. Whiting‟s closet. The man without the dreadlocks tied D.W.‟s hands behind
his back and both men grabbed D.W. by his arms and “took” him downstairs to Mr.
Whiting‟s room. The men placed D.W. on the floor beside K.W., put a “cover” over his
head, and then searched the room. D.W. stated that he did not know if there was money
in Mr. Whiting‟s closet and was unsure why he told the intruders to look in the closet.
He said that he thought the men were going to shoot him and K.W.

       D.W. and K.W. next told the men to look in the garage. The Defendant picked up
D.W. and dragged him outside while the other man took K.W. outside and laid them face
down in the grass in the backyard. The two men then returned to search the garage. As
they were lying in the grass, D.W. told K.W. to “get up and run,” but K.W. was “scared”
so D.W. stayed with him. After searching the garage, the Defendant picked K.W. up off
the ground and walked him into the living room of the house, and the other man took
D.W. into the living room. While in the living room the Defendant asked the boys about
the amount of money Mr. Whiting had. D.W. recalled that the Defendant held a gun in
his hand and that the other man had two guns.

       The Defendant and the other intruder then took the two boys into K.W.‟s bedroom
and told them to lie on the bed side by side. The Defendant placed his gun on the bed
before binding D.W. and K.W.‟s feet together with “some tape.” The two intruders then
told the boys that they knew where they went to school and that the boys played football.
The two men then returned to Mr. Whiting‟s bedroom across the hall to continue
searching for money. D.W. said that the two men ransacked Mr. Whiting‟s bedroom.
While downstairs, D.W. also noticed a hole in the wall of the kitchen that had not been
there when he went to bed that night at around 10:00 p.m. He said that the hole in the
kitchen wall extended through the wall to the garage.

       D.W. testified that, at some point, the two men saw headlights in the driveway,
turned off the lights, and waited for Mr. Whiting to enter. When Mr. Whiting entered the
house, the men turned on the lights, and D.W. heard Mr. Whiting from the kitchen
saying, “don‟t shoot, don‟t shoot, don‟t shoot.” The men ordered Mr. Whiting to the
ground and asked him where was “the money and stuff.” Mr. Whiting told the men that
he did not have any money. Several minutes later, the two intruders retrieved D.W. and
                                           3
K.W. from K.W.‟s bedroom and forced them to “hop” to the living room, where the
intruders laid D.W. and K.W. down on the floor in front of the doorway leading into the
kitchen. The intruders then began hitting Mr. Whiting in the head with their guns
demanding to know where “the money” was and threatening to harm “your kids” if he
did not disclose the location of the money. Mr. Whiting maintained that he did not have
any money.

       D.W. testified that the Defendant walked into the living room and poked K.W.
with what appeared to be a kitchen knife. He then returned to the kitchen and hit Mr.
Whiting in the head with the gun again. D.W. estimated that this occurred for
approximately seven or eight minutes before he saw the police “blue lights” through the
living room window. D.W. announced that there was “somebody outside,” and the
Defendant looked out the window and ran out the back door. D.W. then said to the other
intruder, “the police is outside,” and that intruder also ran out the back door.

       After the two intruders fled, D.W. and K.W. untied themselves, retrieved the
house key from the floor, and unlocked the front door for the police. D.W. explained that
he “wiggl[ed]” his hands free, and then used a knife to cut the tape off of their feet. K.W.
then went to Mr. Whiting‟s aid while D.W. let the police inside the residence. D.W. said
that he and his cousins were all placed in separate vehicles and transported to the police
station.

       D.W. testified that the intruders only asked about money and did not mention
drugs. He stated that he was scared during the invasion and did not feel he could leave or
refuse to comply with the intruders‟ orders.

       On cross-examination, D.W. testified that Mr. Whiting had told him that “Rodney
Saulsberry” had participated in the home invasion. D.W. confirmed that Mr. Whiting, at
the time of trial, was in federal custody for a drug-related offense. D.W. agreed that he
did not know the Defendant before this incident and stated that he recognized the
Defendant, in November 2012 while in general sessions court, based upon his lips,
dreadlocks, and eyes.

        D.W. testified that he told police that there were three suspects. He explained that,
while the Defendant was in the garage, someone called the Defendant‟s cell phone, and
the caller and the Defendant spoke about the Defendant‟s progress. D.W. agreed that the
intruders put a sock in his mouth and a sock in K.W.‟s mouth before they “hopped” into
the living room from K.W.‟s bedroom, but denied that the intruders put duct tape on his
mouth or a pillow case over his head. D.W. said that Mr. Whiting‟s hands were tied with
the cord from an iron that the other intruder had removed from the iron in K.W.‟s room.

                                             4
       D.W. testified that the Defendant wore a red hoodie and grey Levi‟s. After
reviewing his statement to police made after the incident, he agreed that he had told
police that the Defendant wore a black hoodie with black sweatpants.

        K.W. testified that he was fourteen years old at the time these events. He recalled
being at home with his second cousin, D.W. K.W. testified that he had returned home
late from football practice, showered, and gone to bed. Just before midnight, two black
men, wearing ski masks and dark clothing, shook K.W. awake while asking, “where‟s the
money?” The ski masks covered the intruders‟ faces except for their eyes and mouths.
K.W. noted that he could also see “dreads” coming out of the sides of one of the
intruder‟s ski mask.

       K.W. testified that he had helped the prosecutor carry some boxes during the lunch
break the day before. He said the boxes were “kind of open” but he did not see what was
inside the boxes. K.W. identified the two boxes that he carried. The Defendant‟s
attorney then requested a mistrial based upon the impropriety of a victim carrying the
State‟s evidence “around the courthouse.” The trial court denied the motion.
Questioning resumed and K.W. said that he had offered to help the prosecutor, carried the
boxes to where the prosecutor instructed, and then went to lunch. K.W. stated that he did
not see any of the items contained in the boxes.

        K.W. testified that he was scared when the intruders woke him up. One of the
men had a sharp knife and the other a gun. The man with the sharp knife hit K.W. in the
chest as he asked where the money was. The intruders walked K.W., who was unclothed
at the time, to his father‟s bedroom, laid him on the floor, and tied his hands behind his
back. K.W. recalled that it was the Defendant who bound his hands with black electrical
tape. The intruders searched Mr. Whiting‟s closet while continuing to ask K.W. about
the location of “the money” and insisting he “quit playing.” The Defendant placed a gun
next to K.W.‟s head and told K.W. “to stop playing and tell them where it was at.” K.W.
fearfully told the men to “just check” in the closet. When the men found nothing, they
proceeded upstairs.

       K.W. testified that D.W. was with him when the intruders returned from upstairs.
They laid D.W. next to K.W. on the floor. K.W. was unsure how long they were in Mr.
Whiting‟s bedroom, but at some point the intruders took the two boys outside and laid
them on the ground while they searched the garage. After searching the garage, the
intruders returned to K.W. and D.W., picked them up off the ground, and walked them
back into the residence. K.W. said that, as he passed the kitchen, he noticed a large hole
in the kitchen wall. The intruders took the boys into K.W.‟s room, laid them down, and
bound their feet. The intruders waited for Mr. Whiting to return home and, when he did,
the men exited K.W.‟s bedroom leaving the two boys tied up on the bed.
                                            5
       K.W. testified that he heard Mr. Whiting enter the residence while talking on his
cell phone. Next, he heard Mr. Whiting saying “don‟t shoot, don‟t shoot.” K.W. then
heard someone ordering Mr. Whiting to the ground. The Defendant entered K.W.‟s
bedroom and snatched a cord out of the iron and then left the room. K.W. suspected that
the intruders would use the cord to tie up Mr. Whiting. Several minutes later, the
intruders returned to the bedroom and took the boys into the living room near the
doorway leading into the kitchen.

       K.W. testified that he could see his father, bleeding from his head, lying on the
kitchen floor. The Defendant approached K.W. and said, “your dad don‟t love you.” The
Defendant then poked K.W. in the leg with a knife at least four or five times while telling
Mr. Whiting, “you better tell us where the money is.” K.W. identified photographs of the
knife marks left on his leg and chest. Mr. Whiting responded to the Defendant, “that‟s all
I got.” The Defendant then threatened to cut off K.W.‟s and Mr. Whiting‟s “private.”
One of the men then threatened to burn the house down.

       K.W. testified that the other intruder was in the kitchen holding Mr. Whiting
down. The other intruder hit Mr. Whiting in the head with a gun. He also observed the
intruders take money from Mr. Whiting‟s pocket. K.W. saw blue lights outside the
window and then turned to see the Defendant run out the back door of the living room
followed shortly thereafter by the other intruder.

       K.W. testified that, after he and D.W. removed the bindings from their hands and
feet, he went to attend to his father while D.W. let the police officers into the residence.
By the time police arrived, K.W. was clothed in gym shorts. He explained that the
intruders allowed him to put on gym shorts before taking him outside to search the
garage. The police officers separated Mr. Whiting, K.W., and D.W., placing them in
different squad cars while the police searched the residence.

       K.W. testified that the police did not show him photographs of potential suspects
that night, but he learned that the police had apprehended someone and the name of that
person. The following day at school, K.W.‟s coach searched on the computer for a
photograph of the name K.W. had heard and showed K.W. a photograph of the
Defendant. K.W. said that he recognized the lips, eyes, “dreads,” and skin color in the
photograph as the man who had held him at gunpoint the night before. K.W. testified
that he later identified the Defendant while at court for the preliminary hearing. K.W.
agreed that, at one point, he believed one of the suspects might have been Rodney
Saulsberry, a man dating his sister at the time. Mr. Whiting, however, later showed K.W.
video footage of Rodney Saulsberry who was “dark skin[ned],” and K.W. realized he
could not be the other intruder because the intruder was light-skinned.
                                             6
       On cross-examination, K.W. testified that the Defendant wore a black ski mask
during the home invasion. Upon reviewing his statement to the police, he stated that the
ski mask was navy blue. He agreed that he was “mistaken” when he stated the
Defendant‟s ski mask was black. K.W. could not recall what type of tennis shoes or
pants the Defendant wore the night of the home invasion. After reviewing his statement,
he testified that the Defendant wore black jeans and black A.C. tennis shoes. K.W.
agreed that at the preliminary hearing he testified that the Defendant wore blue jogging
pants. He stated that he was mistaken, not lying. K.W. also agreed that, at the
preliminary hearing, he stated that he believed Rodney Saulsberry was a suspect because
he had the same “color.” Despite this testimony, K.W. maintained that Mr. Saulsberry
was dark-skinned and that the intruder was light-skinned. K.W. said that Mr. Whiting
showed him the video footage of Mr. Saulsberry after the preliminary hearing.

       K.W. testified that both intruders had guns and agreed that in his police statement
he said one of the intruders was unarmed. K.W. explained that initially one of the men
was unarmed but that both men had guns when they were in Mr. Whiting‟s bedroom. He
explained that, in his statement, the narrative distinguished the second suspect as
“unarmed” because, initially, he was unarmed. K.W. agreed that he forgot to testify
about the intruders placing a sock in his mouth and taping a pillow case around his face
while they went upstairs.

       Antoine Wellington, a Memphis Police Department officer, testified that he
responded to a call about a home invasion. He explained that he, along with other
officers, worked the perimeter of the area surrounding the residence to attempt to contain
the suspect. Officer Wellington was walking north and south bound along Hickory Hill
when, approximately forty feet away, he observed the Defendant, who had long “dreads,”
“pop up” and begin running southbound. Officer Wellington shone a light from his AR-
15 on the Defendant, who then stopped, and looked at Officer Wellington. Officer
Wellington ordered the Defendant to the ground, but the Defendant continued to stare at
Officer Wellington before turning and running eastbound through a back yard. Officer
Wellington remained at his posted location but notified other officers of the Defendant‟s
eastbound flight.

      Officer Thomas Richmond, a Memphis Police Department officer, testified that he
was patrolling the area surrounding the Crystal View Cove residence for possible
suspects. Over the radio he heard Officer Wellington‟s identification of a possible
suspect and the area to which the Defendant fled. Officer Richmond began searching
behind residences near Hickory Hill Street and found the Defendant hiding “up under
some fence, some rocks beside one of the houses.” Officer Richmond ordered the
Defendant to show his hands and radioed for assistance. The Defendant yelled out, “Big
                                            7
Daddy tried to rob me,” and, “It‟s not what ya‟ll think.” The Defendant was taken into
custody and $1,061.00 was found on his person. Officer Richmond recalled that, at the
time the Defendant was detained, the Defendant had “some scratches” on his face.

        Christopher Sanders, a Memphis Police Department officer, reported to a
residence on Crystal View Cove during the early morning hours of September 5, 2012, to
collect evidence related to the home invasion. Officer Sanders identified photographs
that he took of the inside of the residence, including items moved during the course of the
intruders‟ search of the residence. Officer Sanders identified a photograph showing
electrical cord that had been cut and left on the floor of the residence, as well as blood on
the floor. Another photograph depicted a USB cord found on the floor. Officer Sanders
also identified a photograph of a large hole in the kitchen wall. He noted that there was
debris on the floor underneath the hole in the kitchen wall. The damaged wall separated
the kitchen and the garage and the damage extended through the wall. There was no
debris on the floor viewing the hole from the garage rather than the kitchen. Considering
the location of the debris, Officer Sanders opined that the hole was made from the garage
into the kitchen, leaving drywall debris on the kitchen floor.

        Officer Sanders testified that he collected several knives, the electrical cord, the
USB cord, and a wrist watch recovered in the back yard. Officer Sanders attempted to
obtain latent fingerprints from various items found in the residence, but none of the latent
prints were identifiable. Officer Sanders testified that he did not collect any duct tape or
electrical tape while searching the crime scene. He stated that he did not see any tape but
that he did not look through trash cans for tape.

       Jeff Dennison, a Memphis Police Department officer, testified that, on September
5, 2012, he assisted the robbery investigator, Sergeant Pearlman, with the interview of the
Defendant. He recalled that there was a “chalky powdery” substance on the Defendant‟s
clothing. After issuing the Defendant the Miranda rights, the Defendant signed the
Memphis Police Department‟s “Advice of Rights Form.” The Defendant told the officers
that he had “just left” a friend‟s house and was smoking a blunt or joint when an officer
observed him, so he ran. In response, the officers told the Defendant that they did not
believe his story, and the Defendant responded that he “can beat a charge” and “knew
how the system worked.” The officers then left the interview room.

       Sergeant Dennison testified that Sergeant Pearlman called him back to the
interview room ten minutes later because the Defendant “wanted to talk.” They re-
entered the interview room, and the Defendant said he wanted to tell the truth. He stated
that he had purchased “some bad dope” from “Big Daddy” and wanted to be refunded his
money, $5,200. He said that he “knifed played a kid” at the residence but had nothing to
do with tying “someone” up. The Defendant stated that he and a “friend” went to the
                                             8
residence, but he would not disclose the name of the “friend.” He said that he and “Big
Daddy” engaged in a physical altercation and then the “friend” tied up the victims. The
Defendant said that he hit “Big Daddy” and that was how “Big Daddy must have
received” the head injury. The Defendant explained that the damage in the kitchen was
from an initial attempt to escape the residence. Sergeant Dennison explained that neither
he nor Sergeant Pearlman had disclosed any of the details of the crimes to the Defendant.
Sergeant Dennison testified that, after the Defendant verbally made his statement, he
refused to provide a “formal typed statement.”

      On cross-examination, Sergeant Dennison agreed there were scratches on the
Defendant‟s face when he was taken into custody but stated that the Defendant did not
complain of any injury.     He estimated that the Defendant‟s interview lasted
approximately one hour.

        Herman Robinson, a Memphis Police Department officer, testified that he reported
to the residence on Crystal View Cove due to an ongoing home invasion. He approached
the residence from the front and noticed a garage. Inside the garage he observed a hole in
the wall and could hear noise coming from inside the house. He moved near a window
on the side of the house and could hear the occupants saying, “[T]he police out there.”
He looked inside the windows through a crack in the blinds and saw a group of about five
subjects. One black male wore a white T-shirt and the other two wore dark clothing. The
faces of the men in dark clothing were partially covered and they ordered the other
persons to the floor. As the men ordered the man in the white t-shirt to the floor, he said
something and one of the suspects hit the man in the head with a gun. Several minutes
later, he heard, “[T]hey gone, they gone,” and a victim opened the front door. The victim
wearing the white t-shirt told him that the suspects exited through the back of the house,
and Officer Robinson radioed this information to other officers.

       Officer Robinson said that later the Defendant was apprehended and that he
arrived at the location as officers were putting the Defendant in a squad car. He
confirmed that the Defendant “fit the description” of the suspects he had seen in the
house.

      The parties stipulated that the Defendant had three convictions for felony
possession of a controlled substance with the intent to sell and one conviction for
aggravated assault.

      The Defendant presented Marc Henderson, a Memphis Police Department officer,
who testified that he recorded the victims‟ statements. He agreed that, in his notes, he
had written that Mr. Whiting stated that he was hit in the head with an “object.” He

                                            9
confirmed that he documented that one of the minor victims said the intruders attempted
to tie him up with a piece of string.

       The Defendant testified that he knew Mr. Whiting as “Big Daddy.” He was
introduced through a friend approximately three weeks before this incident and, during
the three week period, bought drugs from Mr. Whiting to resell. His first drug transaction
with Mr. Whiting occurred in the parking lot of an AutoZone store located on Getwell
Road. He explained that he popped the hood of his car and Mr. Whiting approached as if
the two men were working on the car. The Defendant paid Mr. Whiting $5,000 in cash
for four and a half ounces of crack cocaine. Six or seven days later, the Defendant again
arranged with Mr. Whiting to buy four and a half ounces of crack cocaine. This time the
men met at Mr. Whiting‟s residence. The Defendant and his friend entered the house and
exchanged $5,200 in cash for the crack cocaine.

        The Defendant testified that the drugs “look good on the outside” initially but
later, after leaving the Defendant‟s residence, he found the inside of the crack cocaine
was “gummy” and “wet.” The Defendant called Mr. Whiting and explained his
dissatisfaction with the quality of the crack cocaine. Mr. Whiting assured the Defendant
he would “make it right.” The two men arranged to meet in Orange Mound the following
day.

       The Defendant testified that his friend drove him to meet Mr. Whiting the
following day. The Defendant estimated that it was between 11:00 p.m. and midnight.
The Defendant parked his vehicle in the carport, and all three men entered Mr. Whiting‟s
residence through a door at the side of the residence. The Defendant and his friend sat
down at the kitchen table and the three men “chit chatted a little bit” before Mr. Whiting
returned to his vehicle to retrieve his scales. When he returned inside the house he was
talking on his cellular phone. He set the scales on the kitchen table and then walked to
the back of the house. Mr. Whiting then returned with the crack cocaine and measured it
out for the Defendant.

        The Defendant testified that he touched the drugs with his fingernail to make sure
the substance was hard. He said that this portion of crack cocaine was “a little better” but
“the same thing” he had been sold the previous day. The Defendant expressed his
dissatisfaction with the quality of the product. He said that he had intended to buy an
extra ounce, explaining that he had brought an additional $1,000 to purchase another
ounce of crack cocaine but, because the drugs were not of the same quality as the crack
cocaine he purchased the first time, he did not complete the transaction. This launched
the two men into an argument about the quality of the crack cocaine, and Mr. Whiting
became “hostile.” The Defendant then told Mr. Whiting that he no longer wanted the
drugs but wanted a refund of the $5,200.
                                            10
       The Defendant said that he stood up, and Mr. Whiting walked up to him “all
tough,” so the Defendant pushed Mr. Whiting. In response Mr. Whiting hit the
Defendant in the eye, and the Defendant grabbed Mr. Whiting. The Defendant‟s friend
attempted to break up the fight, but Mr. Whiting got “another good lick in” across the
bridge of the Defendant‟s nose. The Defendant said that he and his friend both grabbed
Mr. Whiting, causing Mr. Whiting to fall back on the kitchen floor. The Defendant said
that he began telling Mr. Whiting that he was scared and asking him to “let us out the
house.” Mr. Whiting would not listen to the Defendant‟s pleas and began to engage in a
fight with the Defendant again. The Defendant stated that he and his friend continued to
ask the Defendant to let them leave. When Mr. Whiting refused to release them, the
Defendant‟s friend, while restraining Mr. Whiting, instructed the Defendant to kick a
hole in the wall for their escape. The Defendant kicked a hole in the wall and then
rammed his shoulder into the wall repeatedly. As he was doing so, two boys appeared in
the kitchen doorway, and the situation escalated with “a whole lot” of yelling and
screaming.

       The Defendant told the two boys that he was trying to exit the residence, and D.W.
told the Defendant that the house keys were on the dresser. The Defendant retrieved the
keys from a dresser located upstairs and then returned to the kitchen. The Defendant then
unlocked the back door and fled. The Defendant denied tying anyone up, possessing a
gun, or pointing a knife at anyone.

       The Defendant testified that, after fleeing from the house, he encountered the
officer who shone the light in his face. He explained that the bright light and the gun
“shocked” him so he fled. He later encountered another officer who told him “don‟t
move,” so he “threw [his] hands up.” He said that he attempted to tell the officers that he
was buying drugs from “Big Daddy,” but they told him was “doing” a home invasion.

        The Defendant testified that he did give a statement to two police officers at the
police station. He denied making the statements as testified to by Sergeant Dennison,
stating that his testimony at trial was consistent with his statements to the police. He
denied telling police that he had a knife. He testified that the police officers provided
details of the home invasion to him. He stated that the police officers never asked him to
sign a statement. The Defendant testified that, when he did not admit to the crimes, the
officers suggested that he had committed, the officers became angry.

       After hearing this evidence, the jury convicted the Defendant of the lesser-
included offenses of false imprisonment (one count), aggravated kidnapping (two
counts), and aggravated assault (one count). The jury acquitted the Defendant on the
charges for attempted aggravated robbery, aggravated burglary, and the firearm offenses.
                                            11
At a subsequent sentencing hearing, the trial court ordered the Defendant to serve eleven
months and twenty-nine days for the false imprisonment conviction, fifteen years for
each of the aggravated kidnapping convictions, and thirteen years for the aggravated
assault conviction. The trial court considered consecutive sentencing and ordered the two
fifteen-year sentences for the aggravated kidnapping convictions to run consecutively to
one another but concurrent to the other sentences for an effective sentence of thirty years
in the Tennessee Department of Correction. It is from these judgments that the
Defendant appeals.

                                        II. Analysis

       On appeal, the Defendant asserts that: (1) the evidence is insufficient to support
his convictions, (2) he was entitled to a mistrial because a State‟s witness assisted the
prosecutor by carrying a box of evidence; and (3) the trial court abused its discretion by
ordering partial consecutive sentencing.

                              A. Sufficiency of the Evidence

        The Defendant asserts that the State‟s evidence is insufficient to sustain his
convictions. Specifically, he attacks the credibility of the State‟s witnesses, D.W. and
K.W., as “completely and utterly unbelievable” due to inconsistencies and the State‟s
failure to call Mr. Whiting as a witness. The State responds that any question about the
credibility of the victims was resolved by the jury and that the State is not required to call
every victim as a witness. We agree with the State.

        Our standard of review for a trial court‟s findings of fact and conclusions of law
on a motion to suppress evidence is set forth in State v. Odom, 928 S.W.2d 18 (Tenn.
1996). Under this standard, “a trial court‟s findings of fact in a suppression hearing will
be upheld unless the evidence preponderates otherwise.” Id. at 23. As is customary, “the
prevailing party in the trial court is afforded the „strongest legitimate view of the
evidence and all reasonable and legitimate inferences that may be drawn from that
evidence.‟” State v. Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith,
978 S.W.2d 861, 864 (Tenn. 1998)). Nevertheless, this Court reviews de novo the trial
court‟s application of the law to the facts, without according any presumption of
correctness to those conclusions. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001);
State v. Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999). The trial court, as the trier of fact,
is able to assess the credibility of the witnesses, determine the weight and value to be
afforded the evidence, and resolve any conflicts in the evidence. Odom, 928 S.W.2d at
23. In reviewing a trial court‟s ruling on a motion to suppress, an appellate court may
consider the evidence presented both at the suppression hearing and at the subsequent
trial. State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).
                                             12
       To the extent that the Defendant‟s complaint challenges discrepancies in the
victims‟ testimony, we reiterate that issues of credibility are resolved by the jury. As the
Defendant points out, there are discrepancies between the victims‟ testimony and prior
testimony or statements. All questions of credibility raised, however, are determined by
the jury, which is the “primary instrumentality of justice” in matters of credibility of
witness testimony. Bolin, 405 S.W.2d at 771; see also, Bland, 958 S.W.2d at 659;
Liakas, 286 S.W.2d at 859. As to the Defendant‟s concern regarding Mr. Whiting‟s
absence from the trial, we note that the State, in proving its case, was not required to call
any particular witness, including a victim. Further, the jury was aware of the Mr.
Whiting‟s federal incarceration at time of the trial and the trial court provided a missing
witness instruction to the jury.

                                  1. False Imprisonment

       The Defendant was indicted for the especially aggravated kidnapping of Mr.
Whiting, and the jury convicted the Defendant of the lesser-included offense of false
imprisonment. To sustain a conviction for false imprisonment, the State was required to
prove that the Defendant “knowingly remove[d] or confine[d] another unlawfully so as to
interfere substantially with the other‟s liberty.” T.C.A. § 39-13-302(a) (2014).

       The evidence, viewed in the light most favorable to the State, showed that the
Defendant held Mr. Whiting at gunpoint, ordered him to the ground and bound him with
a cord from an iron. From this evidence, a jury could find beyond a reasonable doubt that
the Defendant knowingly removed or confined the victim unlawfully so as to interfere
substantially with Mr. Whitings liberty, in violation of Tennessee Code Annotated
section 39-13-302.

      Accordingly, we conclude that the proof is sufficient to support the Defendant‟s
conviction for false imprisonment beyond a reasonable doubt.

                               2. Aggravated Kidnapping

       The Defendant was indicted for the especially aggravated kidnapping of D.W. and
K.W. and the jury convicted the Defendant of the lesser-included offenses of aggravated
kidnapping of D.W. and K.W. A person is guilty of aggravated kidnapping who commits
false imprisonment while “in possession of a deadly weapon or threatens the use of a
deadly weapon.” T.C.A. § 39-13-304(a)(5) (2014).

      The evidence, considered in the light most favorable to the State, showed that the
Defendant held both victims at gunpoint as he searched Mr. Whiting‟s residence for
                                             13
money. The victims were both bound and forced to move about the residence and
property at gunpoint. The Defendant poked K.W. with a knife while demanding that Mr.
Whiting disclose where “the money” was located. The Defendant threatened genital
mutilation if Mr. Whiting failed to comply. From this evidence, a jury could find beyond
a reasonable doubt that the Defendant knowingly confined D.W. and K.W. while
possessing a deadly weapon and threatening the use of a deadly weapon.

      Accordingly, we conclude that the proof is sufficient beyond a reasonable doubt to
support the Defendant‟s convictions for aggravated kidnapping.

                                 3. Aggravated Assault

       The Defendant was indicted for aggravated robbery and the jury convicted the
Defendant of the lesser-included offense of the aggravated assault of Mr. Whiting. As
provided by statute, a person commits aggravated assault when he or she “[i]ntentionally
or knowingly commits an assault as defined in § 39-13-101,” and “use[s] or display[s] a
deadly weapon . . . .” T.C.A. § 39-13-102(a)(1)(A)(iii) (2014). Under Tennessee Code
Annotated section 39-13-101(a)(2), a person commits assault when he or she
“[i]ntentionally or knowingly causes another to reasonably fear imminent bodily injury . .
. .” Therefore, the elements of aggravated assault are: (1) intentionally or knowingly
causes reasonable fear of bodily injury; and (2) causes fear by use or display of a deadly
weapon. Bodily injury “includes a cut, abrasion, bruise, burn or disfigurement, and
physical pain . . .” T.C.A. § 39-11-106(a)(2) (2014).

       The evidence, considered in the light most favorable to the State, showed that the
Defendant hit Mr. Whiting in the head with a gun, causing a bleeding wound. The
Defendant also threatened to harm Mr. Whiting‟s son, K.W., while brandishing a knife
and poking him with the knife. From this evidence, a jury could find that the Defendant
intentionally or knowing caused Mr. Whiting to fear imminent bodily injury when he hit
Mr. Whiting in the head with a gun and threatened to mutilate Mr. Whiting with a knife.

      Accordingly, we conclude that the proof is sufficient beyond a reasonable doubt to
support the Defendant‟s conviction for aggravated assault.

                                 B. Motion for Mistrial

       The Defendant asserts that the trial court erred when it denied his request for a
mistrial based upon K.W. carrying boxes containing evidence for the State. The State
responds that the Defendant has not demonstrated a miscarriage of justice warranting a
mistrial. We agree with the State.

                                           14
       The purpose of a mistrial is to correct the damage done to the judicial process
when some event has occurred which would preclude an impartial verdict. See Arnold v.
State, 563 S.W.2d 792, 794 (Tenn. Crim. App. 1977). A mistrial is appropriate “when
the trial cannot continue, or, if the trial does continue, a miscarriage of justice will
occur.” State v. McPherson, 882 S.W.2d 365, 370 (Tenn. Crim. App. 1994). The
decision of whether to grant a mistrial is within the sound discretion of the trial court.
State v. McKinney, 929 S.W.2d 404, 405 (Tenn. Crim. App. 1996). Normally, a mistrial
should be declared only if there is a manifest necessity for such action. Arnold v. State,
563 S.W.2d 792, 794 (Tenn. Crim. App. 1977). One description of manifest necessity is
that, “[i]f it appears that some matter has occurred which would prevent an impartial
verdict from being reached,” a mistrial must be declared. Id. Additionally, a manifest
necessity exists when “no feasible alternative to halting the proceedings” exists. State v.
Knight, 616 S.W.2d 593, 596 (Tenn. Crim. App. 1981). The burden of establishing a
manifest necessity lies with the defendant. State v. Seay, 945 S.W.2d 755, 764 (Tenn.
Crim. App. 1996). This Court will not disturb that decision unless there is an abuse of
discretion. State v. Adkins, 786 S.W.2d 642, 644 (Tenn. 1990); State v. Williams, 929
S.W.2d 385, 388 (Tenn. Crim. App. 1996).

        We conclude that the Defendant has not shown a clear abuse of discretion by the
trial court. K.W. testified that he offered to help the prosecutor carry some boxes during
the lunch break the day before. He said the boxes were “kind of open” but that he did not
see the contents nor did he know the contents of the boxes. He explained that the extent
of his contact with the boxes was to carry them for the prosecutor and then place the
boxes “in [the prosecutor‟s] room on the floor.” The two boxes contained the
Defendant‟s clothing at the time of his arrest, a knife, a USB cord, and a man‟s watch. At
trial, K.W. described what the Defendant wore and what occurred that night but was
never asked to identify the contents of either box. Further, identity was not at issue at
trial as the Defendant testified that he was present in Mr. Whiting‟s residence at the time
the police arrived.

      Accordingly, we conclude that the trial court did not abuse its discretion in
denying the Defendant‟s motion for a mistrial.

                                      C. Sentencing

       The Defendant asserts that the trial court erred by ordering his convictions for
aggravated kidnapping to run consecutively. He argues that the trial court failed to make
sufficient findings to support consecutive sentencing. The State responds that the trial
court made all necessary findings and asks this Court to affirm the sentences.



                                            15
       At the sentencing hearing, the State submitted certified copies of six of the
Defendant‟s prior convictions and the presentence report. The presentence report stated
that the Defendant was thirty-nine years old at the time of sentencing and that his
criminal history began as a juvenile. The Defendant‟s criminal history spanned ten pages
of the presentence report, with thirty-one prior convictions including drug convictions,
aggravated burglary, aggravated assault, and multiple weapons offenses. The report
showed a sparse employment history for the Defendant during his adulthood. The
Defendant‟s wife, Ms. Curry, testified that she and the Defendant had one son together.
She had three additional sons and the Defendant had four step-sons and one daughter.
Ms. Curry described the Defendant as a “good father” to their children and said that none
of their children had ever “got in any trouble.” Ms. Curry was the owner of Kiddie
Cuddles Childcare and worked the third shift at Blues City Brewers to support their
family. Ms. Curry was aware of the Defendant‟s drug dealing, but the children were not.
Ms. Curry told the Defendant he needed to “get a real job.” She discussed different
programs and classes the Defendant had taken in attempting to obtain gainful
employment. The day of the Defendant‟s arrest, Ms. Curry received a phone call about
possible employment for the Defendant as a forklift operator.

      In the Defendant‟s statement of allocution, he acknowledged that he had been
attempting to gain lawful employment but felt he was a “liability” to his wife and so
“went back to do what [he] used to do.”

       The Tennessee Criminal Sentencing Reform Act of 1989 and its amendments
describe the process for determining the appropriate length of a defendant‟s sentence.
Under the Act, a trial court may impose a sentence within the applicable range as long as
the imposed sentence is consistent with the Act‟s purposes and principles. T.C.A. § 40-
35-210(c)(2), (d) (2010); see State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008).

       In State v. Bise, the Tennessee Supreme Court announced that “sentences imposed
by the trial court within the appropriate statutory range are to be reviewed under an abuse
of discretion standard with a „presumption of reasonableness.‟” 380 S.W.3d 682, 708
(Tenn. 2012). A finding of abuse of discretion “„reflects that the trial court‟s logic and
reasoning was improper when viewed in light of the factual circumstances and relevant
legal principles involved in a particular case.‟” State v. Shaffer, 45 S.W.3d 553, 555
(Tenn. 2001) (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)). To find an
abuse of discretion, the record must be void of any substantial evidence that would
support the trial court‟s decision. Shaffer, 45 S.W.3d at 555; State v. Grear, 568 S.W.2d
285, 286 (Tenn. 1978); State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980).
The reviewing court should uphold the sentence “so long as it is within the appropriate
range and the record demonstrates that the sentence is otherwise in compliance with the
purposes and principles listed by statute.” Bise, 380 S.W.3d at 709-10.
                                            16
       Tennessee Code Annotated section 40-35-115(b) provides that a trial court may
order sentences to run consecutively if it finds any one of the statutory criteria by a
preponderance of the evidence. As it relates to this case, the trial court found the
following criteria applicable:

      (1) The defendant is a professional criminal who has knowingly devoted
      the defendant's life to criminal acts as a major source of livelihood;

      (2) The defendant is an offender whose record of criminal activity is
      extensive;

             ....

      (4) The defendant is a dangerous offender whose behavior indicates little or
      no regard for human life, and no hesitation about committing a crime in
      which the risk to human life is high;

T.C.A. § 40-35-115. These criteria are stated in the alternative; therefore, only one need
exist to support the imposition of consecutive sentencing. See id.; State v. Denise Dianne
Brannigan, No. E2011-00098-CCA-R3-CD, 2012 WL 2131111, at *19 (Tenn. Crim.
App., at Knoxville, June 13, 2012), no Tenn. R. App. P. 11 application filed. The
imposition of consecutive sentencing, however, is subject to the general sentencing
principles that the overall sentence imposed “should be no greater than that deserved for
the offense committed” and that it “should be the least severe measure necessary to
achieve the purposes for which the sentence is imposed [.]” T.C.A. § 40-35-103(2), (4).
We review a trial court‟s decision to impose consecutive sentences for an abuse of
discretion with a presumption of reasonableness. State v. Pollard, 432S.W.3rd 851, 860
(Tenn. 2013).

      At the sentencing hearing, the trial court made the following findings as to
consecutive sentencing:

      [B]ased upon the testimony and a review of the record in this case [the
      Defendant] has made a living, a professional living, devoted to his life of
      involvement in selling of drugs.

             The Court also finds that he has an extensive criminal history. His
      record of criminal history is extensive. At his age that‟s all he‟s been doing
      since he was a juvenile.

                                           17
                Finally, the Court finds that this is a dangerous offender and this
       behavior in this particular case indicates little or no regard for human life
       and no hesitation about committing this offense which the risk to human
       life, in particular these two juveniles, was very high.

              The circumstances surrounding the commission of the offense was
       aggravated. In my opinion, placing those in the situation that they were
       placed in, under the circumstances that they found themselves, again,
       awaken from sleep in their own beds, subdued, threatened. There was
       testimony about threats . . . if I remember one of them correctly, about
       bodily mutilation. They observed what was happening to their father.
       They both testified that they feared for their life. I find that to be extremely
       aggravated for young men to have to face those kinds of things at their age.

              I find that confinement for an extended period of time is necessary to
       protect society from [the Defendant‟s] obvious unwillingness to lead a
       productive life. And that he has resorted to criminal activity in furtherance
       of an anti-societal life-style.

              And I guess really the sad part is that, you know, I listened to the
       testimony of his wife who is working very hard to try to keep a family
       together and [the Defendant‟s] only reaction in response and I can
       understand their frustration when your wife is doing all of these things and
       you‟re doing nothing except the only thing you know how to do is sell
       drugs and he made a rational choice again. And we get back in the drug
       world and this is what happened. And so, I mean, it was a complete
       judgment decision on his part.

               And finally, the aggregate length of the sentence reasonably relates
       to this offense for which he stands convicted.

       Our review of the record reflects that the trial court specifically addressed the
sentencing factors and principles in ordering consecutive sentencing. The pre-sentence
report clearly reflects the Defendant‟s long history of criminal offenses, including no less
then thirty-one convictions. The Defendant‟s criminal record began when he was a
juvenile, and he was almost forty years old at the time of sentencing for these offenses.
The Defendant, during his allocution, admitted that he relied on illegal drug sales for
income. Therefore, the record supports the trial court‟s findings that the Defendant had
an extensive record of criminal activity and that the Defendant‟s criminal acts were a
source of livelihood.

                                             18
       As to the trial court‟s finding that the Defendant is a dangerous offender, the facts
contained in the record show that the Defendant entered a residence at night where two
minor boys were asleep. The Defendant brandished two different weapons and used a
gun to force D.W. and K.W. to move about the residence in search of money. The
Defendant also used the weapons to threaten and hit Mr. Whiting. The Defendant poked
the minor victim, K.W., with a knife and threatened genital mutilation if Mr. Whiting did
not disclose the location of money in the residence. These facts support the conclusion
that the sentence imposed was necessary to protect the public and reasonably relates to
the severity of the offense. See State v. Wilkerson, 905 S.W.2d 933, 938-39 (Tenn.
1995).

       Accordingly, we conclude that the record demonstrates that consecutive
sentencing was appropriate in this case and that the trial court did not abuse its discretion
when it imposed consecutive sentences. The Defendant is not entitled to relief.

                                         III. Conclusion

      In accordance with the aforementioned reasoning and authorities, we affirm the
judgments of the trial court.

                                              ____________________________________
                                             ROBERT W. WEDEMEYER, JUDGE




                                             19